DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species SEQ ID NO: 522 in the reply filed on 02 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and therefore made Final.

Status of Application
Claims 27-35 are new; thus, claims 1-4, 6-9, 25-35 are pending and subject to examination on the merits.

Priority
The instant application is a CON of US 16,534,981 (now US Patent 10696991) which is a CON of PCT/US2018/067333 filed 21 December 2018 which claims benefit of US Provisional applications 62/669,919; 62/609,279 and 62/609,272 filed 10 May 2018, 21 December 2017 and 21 December 2017, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 August 2021 and 10 August 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Drawings
The Drawings filed 29 May 2020 are acknowledged and accepted.

Terminal Disclaimer
The terminal disclaimer filed on 20 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,696,991 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Emily Haliday on 20 September 2021.
The application has been amended as follows: 
In the Claims:

85% sequence identity to one or more of SEQ ID Nos:524-529, 531-533 and 777-782.
2. (Previously Presented): The engineered microbial cell of claim 1, wherein the engineered microbial cell further expresses a non-native polypeptide having an activity selected from the group consisting of a geraniol diphosphate synthase (GPPS); a geranyl diphosphate diphosphatase (geraniol synthase, GES); a geraniol 8-hydroxylase (G8H); a cytochrome P450 reductase (CPR) capable of promoting regeneration of the redox state of the G8H; a cytochrome B5 (CYBS) capable of promoting regeneration of the redox state of the G8H; an 8-hydroxygeraniol dehydrogenase (8HGO); an iridoid synthase (ISY); cytochrome BS reductase (CYBS5R); and nepetalactol synthase (NEPS), or any combination thereof.
3. (Previously Presented): The engineered microbial cell of claim 2, wherein the engineered microbial cell expresses non-native polypeptide(s) having an activity comprising said nepetalactol oxidoreductase (NOR) and a nepetalactol synthase (NEPS).
4. (Previously Presented): The engineered microbial cell of claim 1, wherein the engineered microbial cell expresses non-native polypeptide(s) having an activity comprising an 8- hydroxygeraniol dehydrogenase (8HGO), an iridoid synthase (ISY), said nepetalactol oxidoreductase (NOR), and a nepetalactol synthase (NEPS).
5. (Canceled)
6. (Original): The engineered microbial cell of claim 1, wherein the microbial cell includes a fungal cell.
7. (Original): The engineered microbial cell of claim 6, wherein the fungal cell is a yeast cell of the genus Saccharomyces and of the species cerevisiae.
8. (Original): The engineered microbial cell of claim 1, wherein, when cultured, the engineered microbial cell produces nepetalactone at a level greater than 10 µM of cell lysate or culture medium. 
9-24 (Canceled)
25. (Currently Amended): The engineered microbial cell of claim 1, wherein the wherein the NOR has more than [[80%,]] 90% sequence identity to one or more of 524-529, 531-533 and 777-782.
26. CANCEL
95%, sequence identity to one or more of 524-529, 531-533 and 777-782.
28. CANCEL.
29. (Currently Amended): The engineered microbial cell of claim 1, wherein the NOR comprises one or more amino acid sequences selected from the group consisting of SEQ ID NOs: 524-529, 531-533 and 777-782.
30. (Currently Amended): The engineered microbial cell of claim [[27]] 25, wherein the engineered microbial cell further expresses a non-native polypeptide having an activity selected from the group consisting of a geraniol diphosphate synthase (GPPS); a geranyl diphosphate diphosphatase (geraniol synthase, GES); a geraniol 8-hydroxylase (G8H); a cytochrome P450 reductase (CPR) capable of promoting regeneration of the redox state of the G8H; a cytochrome B5 (CYBS) capable of promoting regeneration of the redox state of the G8H; an 8-hydroxygeraniol dehydrogenase (8HGO); an iridoid synthase (ISY); cytochrome BS5 reductase (CYB5R), and nepetalactol synthase (NEPS), or any combination thereof.
31. (Previously Presented): The engineered microbial cell of claim 30, wherein the engineered microbial cell expresses non-native polypeptide(s) having an activity comprising said nepetalactol oxidoreductase (NOR) and a nepetalactol synthase (NEPS).
32. (Currently Amended):  The engineered microbial cell of claim [[27]] 25, wherein the engineered microbial cell expresses non-native polypeptide(s) having an activity comprising an 8-hydroxygeraniol dehydrogenase (8HGO), an iridoid synthase (ISY), said nepetalactol oxidoreductase (NOR), and a nepetalactol synthase (NEPS). 
33. (Currently Amended): The engineered microbial cell of claim [[27]] 25, wherein the microbial cell includes a fungal cell.
34. (Previously Presented): The engineered microbial cell of claim 33, wherein the fungal cell is a yeast cell of the genus Saccharomyces and of the species cerevisiae. 
35. (Currently Amended): The engineered microbial cell of claim [[27]] 25, wherein, when cultured, the engineered microbial cell produces nepetalactone at a level greater than 10 μM of cell lysate or culture medium.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to an engineered microbial cell which is capable of producing nepetalactone and which expresses an active nepetalactol oxidoreductase having at least 90% sequence identity to instant SEQ ID NO: 605.  While Hallahan et al. (1998- cited on IDS 08/10/20) indicate they have partially isolated a nepetelactol oxidoreductase from the species Nepeta racemosa the enzyme was never isolated.  Even if said enzyme had been isolated it would not be obvious that it had high identity to instant SEQ ID NO: 605/522/523/530/549 (all are the same sequence) allowing for cloning or isolated of said enzyme which is a NOR from Nepeta cataria.  Furthermore, and more significantly, even if said isolated enzyme of Hallahan et al. had been isolated, cloned and placed into an engineered microbial cell it is unclear that it could even produce nepetalactone.  This is highlighted by the fact that Applicants have demonstrated that they expressed 56 candidate NOR’s from a variety of sources wherein the NOR expressed from nucleotide SEQ ID NO: 1393 has significant activity of catalyzing the conversion of nepetalactol to nepetalactone (See Figure 7, wherein 55 of the candidate NOR enzymes have equal or less activity than the control strain – Also see Appendix at the end of this Office action wherein the translated sequence of SEQ ID NO: 1393 is shown as well as an alignment of the translated sequence with instant SEQ ID NO: 522/605).  Thus, it would be expected that all of the enzymes having 85% identity and greater as in the current claims above would have the same activity.  As such, claims 1-4, 6-8, 25, 27, 29-35 are novel and non-obvious and are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        20 September 2021





Appendix to Reasons for Allowance

Translation of nucleotide sequence SEQ ID NO: 1393 (Example 6). 

    PNG
    media_image1.png
    613
    1538
    media_image1.png
    Greyscale


SEQ ID NO: 522/523/530/549/605 (top) vs translated amino acid sequence of SEQ ID NO: 1393 (Ex. 6). 

    PNG
    media_image2.png
    935
    572
    media_image2.png
    Greyscale